Opinión disidente del
Juez Asociado Señor Díaz Cruz
en la cual concurre el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 23 de julio de 1976
La opinión de mayoría incurre en el pecado de sobreponer lo accesorio a lo principal. Destaca con subrayado que la noti-ficación previa en demandas contra el Estado “se entregará al Secretario de Justicia remitiéndola por correo certificado, o por diligencia personal”, etc. y relega a segundo plano la esencial disposición de ley donde se fija el plazo, el Art. 2A (c) adicionado por Ley Núm. 121 de 24 de junio de 1966 (32 L.P.R.A. sec. 3077a (c)), que con gran claridad ordena:
“ (c) La referida notificación escrita se presentará al Secre-tario de Justicia dentro de los noventa (90) días siguientes a la fecha en que el reclamante tuvo conocimiento de los daños que reclama.” (Bastardillas nuestras.)
Nó hay que ahondar en raciocinio para reconocer que presentar al Secretario de Justicia no es presentar en una *10ventanilla de correos para certificar. Se autoriza el uso del correo certificado en la misma forma en que podría utilizarlo un recurrente en revisión para presentar en Secretaría de este Tribunal, asumiendo el riesgo de que expire el término por demora o extravío en el sistema postal. El hecho de que la Ley conceda una opción para notificar al Secretario personalmente, por correo certificado o por cualquier otra forma fehaciente no enerva, ni reduce ni en modo alguno modifica la exigencia de que la notificación se cumpla presentándola al Secretario en término de 90 días. No hay manera de leer esta Ley para concluir que el legislador en vez de 90 días quiso decir 90 días más los que se tome el correo.(1) Ni 90 días más lo que tome el diligenciante con los papeles en llegar a Secretaría de Justi-cia, cuando se opte por la notificación personal.
Fue correcta la decisión de instancia desestimando la de-manda por defecto de notificación.
Estimo debe resolverse el recurso de revisión con no ha lugar.

La actual eficiencia del sistema postal alcanzó una cumbre en estos días cuando un sobre remitido por correo certificado y dirigido: Alcaldía Municipal, Ciudad de New York, New York, N.Y., le fue devuelto al re-mitente, un abogado de Long Island, con un sellito que decía: “Addressee unknown.” (New York Times, Junio 8/76.)